DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 9, 14-16, 19, 22, 28-30, 35-40 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 14, 19, 26,  29, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (US 20200288494) in view of Wu (US 20200220700).

As to claim 1 Heo discloses a method of wireless communication, comprising: generating bandwidth part (BWP) activation information for multiple BWPs for downlink and for multiple BWPs for uplink (Heo ¶0041-2nd sentence- BWP configuration information may be associated with one or more UL BWPs and one or more DL BWPs ¶0058 ¶0059- encode BWP activation information on a PDCCH. The BWP activation information may indicate activation of a UP BWP of configured UL BWPs ....... encoding of the BWP activation information may include encoding downlink control information (DCI) to indicate or include the BWP activation information ¶0064- 1st sentence- UE 110 may identify activation of a DL BWP of configured DL BWPs);  and transmitting downlink control information (DCI) that includes the BWP activation information on a physical downlink control channel (PDCCH) (Heo ¶0058-¶0059- encoding downlink control information (DCI) to indicate or include the BWP activation information); 
Heo teaches DCI includes the activation information  however silent wherein the DCI is configured to be fully contained in a single sub-band (or frequency or carrier) . However in an analogous art Wu remedies this deficiency: Wu s501 of Fig.1, ¶0066- sending, by the network device, the control signaling to the UE ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Park with that of Wu for the  purpose of configuring control information in a single frequency band or sub-band. 

As to claim 4 the combined teachings of Heo and Wu disclose the method of claim 3, wherein the BWP activation information includes: a bandwidth: Heo ¶0059- 1st and 2nd sentence-. Based on the BWP activation/deactivation information, the UE 110 may identify activation of a UL BWP of
configured UL BWPS .... The UE 110 may monitor transmission indication of DL data within a bandwidth on the activated BWP

As to claim 6 the combined teachings of Park and Wu disclose the method of claim 1, wherein a BWP is on one or more sub-bands (Wu ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to combine the teachings of Park with that of Wu for the  purpose of configuring a BWP on a plurality of sub-band (Wu ¶0004).

As to claim 14 Park discloses a method of wireless communication, comprising: receiving downlink control information (DCI) that includes bandwidth part (BWP) activation information for multiple BWPs for downlink and for multiple BWPs for uplink;(Heo ¶0058- ¶0059 encode BWP activation information on a PDCCH. The BWP activation information may indicate activation of a UP BWP of configured UL BWPs ....... encoding of the BWP activation information may include encoding downlink control information (DCI) to indicate or include the BWP activation information ¶0064- 1st sentence- UE 110 may identify activation of a DL BWP of configured DL BWPs); and performing at least one of: monitoring the multiple BWPs for downlink for control information and data traffic (Heo ¶0058- 2nd sentence; ¶0059- 2nd and 3rd sentences- The UE 110 may monitor transmission indication of DL data within a bandwidth on the activated BWP).
Park however silent wherein the DCI is configured to be fully contained in a single sub-band (or frequency or carrier) . However in an analogous art Wu remedies this deficiency: (Wu s501 of Fig.1, ¶0066- sending, by the network device, the control signaling to the UE ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP, such as BWP 1, BWP 2, BWP 3, and BWP 4). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Park with that of Wu for the  purpose of configuring control information in a single frequency band or sub-band. 

As to claim 19 the combined teachings of Heo and Wu disclose the method of claim 14,  wherein a BWP is on one or more sub-bands (Wu ¶0004- frequency bandwidth ... is divided into a plurality of frequency-band areas). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combined the teachings of Heo and Wu for the purpose of configuring a BWP on a plurality of sub-band (Wu ¶0004). 

As to claim 26 Heo discloses an apparatus configured for wireless communication (Heo, 140 of Fig.1)), the apparatus comprising: at least one processor; and a memory coupled to the at least one processor (Heo ¶0108), wherein the at least one processor is configured: to generate bandwidth part (BWP) activation information for multiple BWPs for downlink and for multiple BWPs for uplink (Heo ¶0058 ¶0059- encode BWP activation/deactivation information on a PDCCH. The BWP activation information may indicate activation of a UP BWP of configured UL BWPs ....... encoding of the BWP activation information may include encoding downlink control information (DCI) to indicate or include the BWP activation information ¶0064- 1st sentence- UE 110 may identify activation of a DL BWP of configured DL BWPs); and to transmit downlink control information (DCI) that includes the BWP activation information on a physical downlink control channel (PDCCH) (Heo ¶0058-¶0059- encoding downlink control information (DCI) to indicate or include the BWP activation/deactivation information);
Park however silent wherein the DCI is configured to be fully contained in a single sub-band (or frequency or carrier) . However in an analogous art Wu remedies this deficiency: Wu s501 of Fig.1, ¶0066- sending, by the network device, the control signaling to the UE ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP, such as BWP 1, BWP 2, BWP 3, and BWP 4) Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Park with that of Wu for the  purpose of configuring control information in a single frequency band or sub-band. 

As to claim 29 Park discloses an apparatus configured for wireless communication (Heo 110, 120 130 of Fig.1)), the apparatus comprising: at least one processor; and a memory coupled to the at least one processor (Heo ¶0109), wherein the at least one processor is configured: to receive downlink control information (DCI) that includes bandwidth part (BWP) activation information for activation of multiple BWPs for downlink and multiple BWPs for uplink on a physical downlink control channel (PDCCH) (Heo ¶0058- ¶0059 encode BWP activation/deactivation information on a PDCCH. The BWP activation information may indicate activation of a UP BWP of configured UL BWPs ....... encoding of the BWP activation information may include encoding downlink control information (DCI) to indicate or include the BWP activation information ¶0064- 1st sentence- UE 110 may identify activation of a DL BWP of configured DL BWPs)and to perform at least one of: monitoring the multiple BWPs for downlink for control information and data traffic (Heo ¶0058- 2nd sentence; ¶0059- 2nd and 3rd sentences- The UE 110 may monitor transmission indication of DL data within a bandwidth on the activated BWP.
Park however silent wherein the DCI is configured to be fully contained in a single sub-band (or frequency or carrier). However in an analogous art Wu remedies this deficiency: Wu s501 of Fig.1, ¶0066- sending, by the network device, the control signaling to the UE ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP) Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Park with that of Wu for the  purpose of configuring control information in a single frequency band or sub-band. 

As to claim 35 the combined teachings of Park and Wu disclose the apparatus of claim 29, wherein a BWP is on one or more sub-bands(Wu ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combined the teachings of Heo and Wu for the purpose of configuring a BWP on a plurality of sub-band (Wu ¶0004). 

As to claim 36 the combined teachings of Heo and Wu disclose the method of claim 1, further comprising configuring the plurality of BWPs Heo ¶0028- 3rd  sentence- base station 140 may configure multiple BWPs including DL BWPs) 

As to claim 37 the combined teachings of Heo and Wu disclose the method of claim 1, wherein the generated BWP activation information for the multiple BWPs for downlink and for the multiple BWPs for uplink is generated at a same time (Heo ¶0041-2nd sentence- BWP configuration information may be associated with one or more UL BWPs and one or more DL BWPs; ¶0048- 1st sentence- UE 110 may be configured with multiple BWPs and one or more BWPs may be active at the same time).

As to claim 38 the combined teachings of Heo and Wu apparatus of claim 26, wherein the at least one processor is configured to configure the plurality of BWPs (Heo ¶0041- 1st and 2nd sentence- the base station 140 may encode BWP configuration information... The BWP configuration information may be associated with one or more UL BWPs and one or more DL BWPs- BS typically having on or more processors).

As to claim 39 the combined teachings of Heo and Wu disclose the apparatus of claim 26, wherein the generated BWP activation information for the multiple BWPs for downlink and for the multiple BWPs for uplink is generated at a same time (Heo ¶0048- 1st sentence- UE 110 may be configured with multiple BWPs and one or more BWPs may be active at the same time).

As to claim 40 the combined teachings of Heo and Wu discloses the apparatus of claim 26, wherein a BWP is on one or more sub-bands(Wu ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to combine the teachings of Park with that of Wu for the  purpose of configuring a BWP on a plurality of sub-band (Wu ¶0004). 

Claims 5, 10, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Wu and further in view of ( Park et al (US 20180343154)

As to claim 5 the combined teachings of Heo and Wu disclose the method of claim 1 however silent further including configuring a control channel resource set (CORESET) for (DCI) However in an analogous art Park  remedies this deficiency: (Park ¶0072- the BWP to be monitored for the PDCCH reception in the UE by setting up the CORESET for the PDCCH reception of the UE.... the DL assignment DCI transmitted through the PDCCH and thus activate the DL BW). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Hoe and Wu  with that of Park for the  purpose of monitoring PDCCH reception (Park ¶0065).

As to claim 10 the combined teachings of Heo and Yu disclose the method of claim 1, however silent further including scheduling a single transport block (TB) on a physical downlink shared channel (PDSCH) over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands in one or more of the multiple BWPs for downlink. However in an analogous art Park remedies this deficiency (Park ¶0108-one TB assigned by one DCI ... may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information; Park ¶0109- the cross BWP scheduling method may be used for scheduling the PDSCH with regard to the aggregated DL BWP or UL BWP). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo and Wu with that of Park for the  purpose of multiple BWPs scheduling (Park ¶102). 

 As to claim 23 the combined teachings of Heo and Wu  disclose the method of claim 14, however silent further including receiving a single transport block (TB) on a physical downlink shared channel (PDSCH) scheduled over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands over one or more of the multiple BWPs for downlink. However in an analogous art Park remedies this deficiency: (Park ¶0108-one TB assigned by one DCI ... may be transmitted throughout the plurality of DL or UL BWPs in accordance with pieces of PRB assignment information; Park ¶0109- the cross BWP scheduling method may be used for scheduling the PDSCH with regard to the aggregated DL BWP or UL BWP). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo and Wu with that of Park for the  purpose of multiple BWPs scheduling (Park ¶102).
As to claim 28 the combined teachings of Heo and Wu disclose the apparatus of claim 26, however silent further including configuring a control channel resource set (CORESET) for (DCI) However in an analogous art Park remedies this deficiency: (Park ¶0072- the BWP to be monitored for the PDCCH reception in the UE by setting up the CORESET for the PDCCH reception of the UE.... the DL assignment DCI transmitted through the PDCCH and thus activate the DL BW). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Hoe and Wu  with that of Park for the  purpose of monitoring PDCCH reception (Park ¶0065).

Claims 9, 22 and 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Wu and further in view of Choi et al (US 20190109732).

As to claim 9 the combined teachings of Heo and Wu disclose discloses the method of claim 6, however silent wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources. However in an analogous art Choi remedies this deficiency: (Choi, Fig.13, ¶0137- 2nd sentence; ¶0143- 2nd sentence; ¶0170 ) Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo and Wu with that of Choi for the  purpose of identifying resource allocation locations (Choi ¶0137- 2nd  sentence).

As to claim 22 the combined teachings of Heo and Wu disclose the method of claim 19, however silent wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources. However in an analogous art Choi remedies this deficiency: (Choi, Fig.13, ¶0137- 2nd sentence; ¶0143- 2nd sentence; ¶0170 ) Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo and Wu with that of Choi for the  purpose of identifying resource allocation locations (Choi ¶0137- 2nd  sentence).

As to claim 30 the combined teachings of Heo and Wu disclose the apparatus of claim 29, wherein the at least one processor is further configured to process the DCI contained in  the single sub-band, wherein a BWP is on one or more sub-bands (Wu ¶0004- frequency bandwidth of 100 MHz is divided into a plurality of frequency-band areas, and a single frequency-band area corresponds to a single BWP). 
Heo and Wu however are silent wherein the DCI further includes a resource block (RB) index and a sub-band index to indicate locations of resources. However in an analogous art Choi remedies this deficiency: (Choi, Fig.13, ¶0137- 2nd sentence; ¶0143- 2nd sentence; ¶0170 ) Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo and Wu with that of Choi for the  purpose of identifying resource allocation locations (Choi ¶0137- 2nd  sentence).

Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Wu and further in view of Jeon et al (US 20190132862).

As to claim 3 the combined teachings of Heo and Wu disclose the method of claim 1, however silent  wherein the BWP activation information includes a link direction and a schedule of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0210- 2nd  and 3rd sentences- The active BWP may be switched to a second BWP of the same link direction.. A separate field may be used in the scheduling). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the combined teachings of Heo and Wu with that of Jeon for the purposes of scheduling UL/DL BWPs (Jeon ¶0210- 3rd sentence).  

As to claim 15 the combined teachings of Heo and Wu disclose the method of claim 14, however silent wherein the BWP activation information includes a link direction and a schedule of one or more of the multiple BWPs for downlink and the multiple BWPs for uplink .However in an analogous art Jeon remedies this deficiency: (Jeon ¶0210- 2nd  and 3rd sentences- The active BWP may be switched to a second BWP of the same link direction.. A separate field may be used in the scheduling). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the combined teachings of Park and Wu with that of Jeon for the purposes of scheduling UL/DL BWPs (Jeon ¶0210- 3rd sentence).  

As to claim 16 the combined teachings of Heo, Wu and Jeon disclose the method of claim 15, wherein the BWP activation information includes: a bandwidth: Heo ¶0059- 1st and 2nd sentence-. Based on the BWP activation information, the UE 110 may identify activation of a UL BWP of
configured UL BWPS.....The UE 110 may monitor transmission indication of DL data within a bandwidth on the activated BWP).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Wu in view of Park and further in view of Jeon.

As to claim 12 the combined teachings of Heo, Wu and Park disclose the method of claim 10 however silent wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Park, Wu and Park with that of Jeon for the purpose of configuring different MCS of TBs  for a wireless device (Jeon ¶0111-2nd – 4th  sentences).

As to claim 24 the combined teachings of Park, Wu and Park disclose the method of claim 23, however silent wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Heo, Wu and Park with that of Jeon for the purpose of configuring different MCS  of TBs  for a wireless device (Jeon ¶0111-2nd – 4th  sentences).

Claim 11, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Wu in view of Park and further in view of Park et al (US 20190199477) hereinafter Yang.

As to claim 11 the combined of Heo, Wu and Park disclose the method of claim 10, however silent wherein the scheduling includes performing a frequency first mapping. However in an analogous art Yang remedies this deficiency: (Yang ¶0674- case in which frequency-first mapping is applied to data (e.g., in the case of a CBG based PUSCH where either CP-OFDM or DFT-s-OFDM is used). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Heo Wu and Park with that of Yang for the purpose of including specific index values in DCI (Yang ¶0608- 1st sentence).  

As to claim 13 the combined teachings of Heo, Wu and Park disclose the method of claim 10, however silent wherein the scheduling the single TB on the multiple sub-bands includes scheduling different code block groups (CBGs) of the single TB on different sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs). However in an analogous art Yang remedies this deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs¶609, ¶0730- ¶0731)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Heo, Wu and Park with that of Yang for the purpose of the scheduling different CBGs (Yang ¶0629).

As to claim 25 the combined teachings of Heo Wu and Park disclose the method of claim 23, however silent further including receiving different code block groups (CBGs) of the single TB on the multiple sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) However in an analogous art Yang remedies this deficiencies. However in an analogous art Yang remedies this deficiencies (Yang ¶0608- ¶609, ¶0730- ¶0731)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Heo Wu and Park with that of Yang for the purpose of the scheduling different CBGs (Yang ¶0629).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462